     Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 1 of 29




       IN THE UNITED STATES DISTRICT COURT FOR THE
             MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA, INC.,
                        Plaintiff,

            v.                             Civil Action No. 1:21-cv-00658

                                           District Court Judge Wilson
CHESAPEAKE APPALACHIA, LLC,

                        Defendant.


 STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
      PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

    Gregory J. Krock                       Jonathan T. Blank
    Pa. I.D. No. 78308                     Admitted Pro Hac Vice
    Elizabeth M. Thomas
    Pa. I.D. No. 322002

    McGUIREWOODS LLP                       McGUIREWOODS LLP
    Tower Two–Sixty                        323 Second Street SE
    260 Forbes Avenue, 18th Floor          Suite 700
    Pittsburgh, PA 15222–3142              Charlottesville, VA 22902
    (412) 667–6000 (Telephone)             (434) 977–2500 (Telephone)
    (412) 667–6050 (Facsimile)             (434) 980–2222 (Facsimile)
    gkrock@mcguirewoods.com                jblank@mcguirewoods.com
    ethomas@mcguirewoods.com



                 Counsel for Plaintiff Epsilon Energy USA, Inc.
        Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 2 of 29




        Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its

undersigned counsel, submits this Statement of Undisputed Material Facts in support

of its Motion for Summary Judgment.

   I.        The JOAs

             a. The Poulsen North and South JOA

        1.     The Blanche Poulsen North and Blanche Poulsen South Units (the

“Poulsen Units”) are located in Susquehanna County, Pennsylvania. Exhibit 1,

Transcript of Henry Clanton Testimony, at 145:4-147:23; Exhibit 2, Epsilon

Acreage Map; Exhibit 3 (identified below), Poulsen JOA, at Exhibits A, A-1.

        2.     On February 1, 2010, Epsilon and Chesapeake Appalachia, LLC

(“CHK”) entered a Farmout Agreement that incorporated a draft model JOA that

would apply to the assets contributed to the Farmout Agreement. The Farmout

Agreement is attached as Exhibit 3.

        3.     Pursuant to the Farmout Agreement, CHK obtained a 50% interest in

the assets Epsilon contributed, which included its interests in the Poulsen Units. Id.

at Exhibit A; Exhibit 1, at 158:13-25.

             b. The Craige and Baltzley North and South JOAs

        4.     The Baltzley South Unit is located in Susquehanna County,

Pennsylvania. Exhibit 1, at 145:4-147:23; Exhibit 2; Exhibit 4 (identified below), at

Exhibits A, A-1.
                                          1
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 3 of 29




      5.      On October 18, 2010, Epsilon, CHK, and other parties entered the

Baltzley South Operating Agreement. Baltzley South JOA, Exhibit 4.

      6.      The Balzley North Unit is located in Susquehanna County,

Pennsylvania. Exhibit 1, at 145:4-147:23; Exhibit 2; Exhibit 5 (identified below), at

Exhibits A, A-1.

      7.      On October 18, 2010, Epsilon, CHK, and other parties entered the

Baltzley North Operating Agreement. Baltzley North JOA, Exhibit 5.

      8.      The Craige Unit is located in Susquehanna County, Pennsylvania.

Exhibit 1, at 145:4-147:23, 164:15-18; Exhibit 2; Exhibit 6 (identified below), at

Exhibits A, A-1.

      9.      On December 16, 2010, Epsilon, CHK, and other parties entered the

Craige Operating Agreement.1 Craige JOA, Exhibit 6.

            c. Proposals Under the JOAs

      10.     Under Articles VI.a and XVI of the JOAs, any party to the JOA (a “JOA

Party” and collectively the “JOA Parties”) is entitled to propose the drilling and

completion of a new well (a “Well Proposal”). Michael Raleigh Testimony, Exhibit

7, 55:14-57:21.




1
 Collectively, the Poulsen, Baltzley, and Craige Operating Agreements will be
referred to as the “JOAs.”
                                         2
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 4 of 29




      11.    In order to fulfill the requirements of Article XVI, a party proposing a

horizontal well must include: “(1) the estimated commencement date; (2) the

proposed depth; (3) the objective formation or formations to be penetrated or tested;

(4) the Authorized Objective, the surface and bottomhole locations, proposed

directional operations; and (5) the estimated costs of the operation, including, but

not limited to, the estimated costs of drilling, testing, and Completing or abandoning

the well.   Operator’s estimate of Completion costs should be included as an

informational item.” Exhibits 3-6, Article XVI.A.2(a).

      12.    The other JOA Parties may then elect whether they will consent to

participate with their working interests or not consent to participate (either by

responding or failing to respond). Id. at Article VI.1.

      13.    If less than all JOA Parties elect to participate, the proposing party is

required to notify the other consenting JOA Parties of the working interests

consenting and whether the proposing party recommends proceeding with the Well

Proposal. Id. at Article VI.2.(a).

      14.    If less than all JOA Parties elect to participate and CHK elects to not

consent and to not act as operator, the proposing party is required to notify the other

consenting JOA Parties and give them the opportunity to select an operator from

among the consenting JOA parties. Id.




                                          3
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 5 of 29




      15.     The consenting JOA Parties may participate with their proportionate

share or elect to absorb the proportionate share of the non-consenting JOA Parties.

Id.

      16.     If the proposing party does not withdraw the Well Proposal, the

proposing party is deemed to be participating with any outstanding interests needed

to equal 100 percent subscription. Id.

      17.     Once 100 percent subscription is attained, the JOA Party serving as the

operator must commence operations in accordance with the Well Proposal. Id. at

Articles VI.2, XVI; Exhibit 7, at 57:22-61:15.

      18.     Article XVI provides the JOA Parties with the ability to set a

commencement of operations date for the drilling of a new well. Exhibit 7, at 136:1-

11; Exhibit 1, at 209:4-18.

      19.     Article XVI, however, states “In the event of a conflict or inconsistency

between the provisions of this Article XVI and any other provisions of this

Agreement, the provisions of this Article XVI shall control and prevail.” Exhibits

3-6, at Article XVI.E.

            d. Property Rights Under the JOAs

      20.     Under the JOAs, each JOA Party agreed to contribute its interests in oil

and gas leases and to jointly develop those leases as drilling units within the

geographical areas set forth in the JOAs. Id. at Article I.


                                           4
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 6 of 29




      21.    Each of the JOAs at issue covers a different pooled unit, which is

identified as the “Contract Area.” Id. at Article I.C.

      22.    Each JOA is a stand-alone agreement that governs a different

geographical Contract Area. See generally, id.

      23.    The JOAs require that “any [ ] facility necessary for the operation and

development of the Contract Area shall be included as an integral part of any

proposed operation made under Article VI.B of this Agreement . . . . Facility

includes, but is not limited to . . . water handling and disposal facilities located within

the Contract Area and specifically applicable to the proposed operation.” Id., at

Article XVI.B.

      24.    The JOAs require that all JOA Parties be provided “full and free access

at all reasonable times to all operations of every kind and character being conducted

for the joint account on the Contract Area.” Id. at Article V.D.

      25.    The parties further agreed that any Contract Area leases entered on

behalf of the JOA Parties, were to be used “as may be necessary or convenient . . .

to explore for, develop produce, measure, and market production from the

Leasehold, and from adjoining lands . . . to drill, maintain, operate . . . wells; to use

or install roads, electric power . . . and to construct pipelines with appurtenant

facilities . . . to use oil, gas and non-domestic water sources, free of cost . . ; to

operate, maintain, repair and remove material and equipment.” Id. at Exhibit B.


                                            5
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 7 of 29




      26.    Further, costs and liabilities are shared by the JOA parties.

      27.    The JOA Parties agreed that “the liability of the parties shall be several,

not joint or collective. Each party shall be responsible only for its obligations, and

shall be liable only for its proportionate share of the costs of developing and

operating the Contract Area.” Id. at Article VII.A.

      28.    Additionally, the JOA Parties agreed that

      [u]nless changed by other provisions, all costs and liabilities incurred in
      operations under this agreement shall be borne and paid, and all equipment
      and materials acquired in operations on the Contract Area shall be owned, by
      the parties as their interests are set forth in Exhibit “A.” In the same manner,
      the parties shall also own all production of Oil and Gas from the Contract Area
      subject, however, to the payment of royalties and other burdens on production
      as described hereafter.

      Regardless of which party has contributed any Oil and Gas Lease or Oil and
      Gas Interest on which royalty or other burdens shall be payable by Operator,
      and Operator shall pay or deliver, or cause to be paid or delivered, all burdens
      on production from the Contract Area, provided Non-Operator elects to
      market its Oil and Gas with Operator under Operator’s standard marketing
      letter agreement if Non-Operator elects to take its Gas in kind and separately
      market, then it shall bear and pay its proportionate share of all royalties and
      Operator shall have no obligation to distribute such burdens on behalf of Non-
      Operator.

Id. at Article III.B; Exhibit 1, at 203:17-204:9.
      29.    Under Article III.B, the equipment and materials used for the operations

on the Contract Area are owned by the working interest owners, the JOA Parties. Id.




                                           6
         Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 8 of 29




   II.         Water Resources and Access

               a. The Wyalusing Creek Water Withdrawal

                    i. Epsilon’s Relationship with Turm Oil

         30.     The Wyalusing Creek Water Withdrawal (“Wyalusing Creek”) is the

water source for the wells drilled under the Craige JOA. See SRBC Commitment

Letter, Exhibit 8.

         31.     While Epsilon’s contractor (Turm Oil, Inc.) initially acquired the right

to withdraw water from Wyalusing Creek from the Susquehanna River Basin

Commission (“SRBC”), the Master Services Agreement between Turm Oil and

Epsilon made clear that Epsilon maintained ownership of Wyalusing Creek even

though the SRBC permit was issued in Turm Oil’s name. Exhibit 9, Master Services

Agreement, at § 8; Exhibit 10, Docket No. 20081227; Exhibit 1, at 178:13-181:10.

         32.     Turm Oil subsequently transferred the SRBC permit for Wyalusing

Creek into Epsilon’s name as of August 9, 2010. See Notice of Request for Transfer,

Exhibit 11.

                    ii. Farmout Agreement

         33.     In the Farmout Agreement, Epsilon conveyed an undivided one-half

interest in Wyalusing Creek to CHK. See Exhibit 3, at 1.1 (“Epsilon agrees to

farmout and convey and Chesapeake agrees to acquire and accept an undivided fifty



                                             7
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 9 of 29




percent (50%) interest . . . in all of the Properties for the Farmout Consideration . . .

.”).

       34.   The Farmout Agreement explicitly states that the “Real Property

Interests” include “[a]ll easements, permits, licenses, servitudes, rights of way and

all other rights and appurtenances on or used in connection with the Real Property

Interests, Wells or any interests pooled or unitized therewith including, without

limitation, those easements and rights of way described on Exhibit ‘A’.” Exhibit 3,

at 1.1.9 (emphasis added); Exhibit 1, at 171:16-173:17.

       35.   Exhibit A sets forth the “Real Property Interests” covered under the

Farmout Agreement, including two Poulsen Wells (B. Poulsen #1H and B. Poulsen

#2H) and the Hardic Well (Hardic #2H). Exhibit 3, at Exhibit A; Exhibit 12,

Affidavit of Henry Clanton, at 8.

       36.   Epsilon utilized Wyalusing Creek to drill and support the Poulsen Wells

and the Hardic Well. Exhibit 12, Affidavit of Henry Clanton, at 6.

       37.   Epsilon understood that the 50% interest it conveyed in “Real Property

Interests” included its right to SBRC permits, including that for Wyalusing Creek,

but that it also retained an undivided 50% interest in Wyalusing Creek. Exhibit 1,

at 172:22-174:10.




                                           8
         Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 10 of 29




                 iii. The SRBC Permit for Wyalusing Creek

         38.   The SRBC-issued permits for water sources are called dockets. See

e.g., Exhibits 10, 13, 14 and 15.

         39.   Wyalusing Creek is a water source that requires a SRBC permit/docket.

Id.

         40.   In March 2010, Epsilon transferred the jointly-owned SRBC permit

evidencing the right to withdraw water from Wyalusing Creek into CHK’s name.

Exhibits 16, 17 (D. Ward Letter) (D. Ward Declaration).

         41.   CHK did not pay any consideration to Epsilon in March 2010 in

exchange for transferring the SRBC permit into CHK’s name. Exhibit 17 (D. Ward

Declaration); Exhibit 1, at 189:20-190:1.

         42.   Instead, Epsilon transferred the jointly-owned permit into CHK’s name

for administrative purposes because CHK would be serving as the operator under

the Farmout Agreement — Epsilon conveyed the right to control and administer the

SRBC docket/permit, but did not relinquish its undivided 50% ownership interest of

Wyalusing Creek. JOAs. Exhibit 17 (D. Ward Declaration); Exhibit 1, at 187:10-

190:1.

         43.   Epsilon understands that the SRBC does not allow more than one entity

to be identified as the “owner” of an SRBC water permit. Exhibit 1, at 189:7-190:1.




                                            9
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 11 of 29




      44.    Accordingly, Epsilon understood it was not possible to list both Epsilon

and CHK as co-owners of the permit. Id.

      45.    When the SRBC issues a water permit, it expressly states that the permit

does not establish that the named permittee possesses any property rights. See

Exhibit 11, Notice of Request for Transfer, at Decision ¶ 17 (“Commission approval

confers no property rights upon the project sponsor.”).

      46.    Docket No. 20081227, which was originally in Turm Oil’s name and

transferred to Epsilon’s name, was subsequently consolidated with CHK’s SRBC

permit identified as Docket No. 20090610. Exhibits 10, 13 and 14 (Docket Nos.

20081227, 20090610, 20110607).

      47.    That consolidating docket, Docket No. 20110607, clearly states that

SRBC “approval confers no property rights upon the project sponsor.” Exhibit 14.

      48.    A later docket, Docket No. 20121209, also in CHK’s name, references

and incorporates Docket No. 20081227:

      This approval is a renewal of a project originally approved under
      Commission Docket No. 20081227 [the original Turm Oil permit]. As
      a result of the transfer of Commission Docket No. 20090610, the
      project sponsor owned two approvals in close proximity to each other.
      The two approvals, Commission Docket Nos. 20090610 and 20081227,
      were subsequently consolidated into one approval for the combined
      quantity on June 23, 2011, under Commission Docket No. 20110607,
      and authorized to operate at the location reviewed and approved under
      Commission Docket No. 20081227. . . . The project sponsor has not
      requested any other changes to the features or quantity of the approved
      withdrawal, and no other charges are imposed with this renewal.


                                         10
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 12 of 29




Exhibit 15, Docket No. 20121209.

      49.     The SRBC confirmed that the coordinates and location of the water

permit that Epsilon initially obtained (Docket No. 20081227) are the same

coordinates that appear in the later consolidated dockets in CHK’s name. Exhibit 1,

at 169:15-171:15, 181:25-187:9; Exhibit 18, SRBC e-mail chain with Paula

Ballaron; Exhibit 19, Wyalusing Creek Photograph.

            b. The Marbaker Impoundment

      50.     The consenting parties under the JOAs are required to pay their pro rata

share of the expenses associated with the building, repair, and use of the water

facilities used to develop the Contract Area. CHK is subject to accounting audits to

ensure that parties are accurately billed for such expenses. See Exhibits 4-7, at

Article VII. A (“Each party . . . shall be liable only for its proportionate share of the

costs of developing and operating the Contract Area.”); see also Stipulation of

Parties Regarding Testimony of Lane Bond, Exhibit 20.

      51.     A water impoundment — known as the Marbaker Impoundment — and

related water facilities were constructed in order to utilize Wyalusing Creek to drill

and further develop wells under the JOAs. Exhibit 20 (Lane Bond Stipulation);

Exhibit 2, at 166:2-167:12; Exhibit 21, picture of Marbaker Impoundment.




                                           11
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 13 of 29




      52.       Accordingly, Epsilon has paid the invoiced amounts issued by CHK in

conjunction with water used in the operations of wells as permitted under the

appropriate JOA procedures. Exhibit 20 (Lane Bond Stipulation).

      53.       Because CHK constructed and utilized the Marbaker Impoundment in

order to develop jointly-owned wells under the JOAs, Epsilon is a co-owner of the

Marbaker Impoundment. Exhibit 20 (Lane Bond Stipulation).

      54.       The water from Wyalusing Creek is the predominant source that feeds

into the Marbaker Impoundment. Exhibit 1, at 167:19-24.

            c. The Craige Well Pad

      55.       The consenting parties under the JOAs are also required to pay their pro

rata share of the expenses associated with the building, repair, and use of the well

pads that are used to develop the Contract Area. CHK is subject to accounting audits

to ensure that parties are accurately billed for such expenses. See Exhibits 3-6,

Article VII. A (“Each party . . . shall be liable only for its proportionate share of the

costs of developing and operating the Contract Area.”); Exhibit 20 (Lane Bond

Stipulation).

      56.       A well pad — known as the Craige Well Pad — was constructed in

order to drill and further develop wells under the Craige JOA. Exhibit 11 (Lane

Bond Stipulation); Exhibit 2, 163:24-165:4 (description of Craige Well Pad

photograph); Exhibit 22, Craige Well Pad Photograph.


                                            12
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 14 of 29




      57.     Accordingly, Epsilon has paid the invoiced amounts issued by CHK in

conjunction with the construction of the Craige Well Pad under the appropriate JOA

procedures. Exhibit 20 (Lane Bond Stipulation).

      58.     Because CHK constructed and utilized the Craige Well Pad in order to

develop jointly-owned wells under the JOAs, Epsilon is a co-owner of the Craige

Well Pad. Exhibit 20 (Lane Bond Stipulation).

   III.     The 2018 Litigation and the Settlement Agreement

      59.     In September 2018, Epsilon filed a complaint against CHK in this Court

styled as Epsilon Energy USA, Inc. v. Chesapeake Appalachia, L.L.C., No. 3:18-cv-

01852.

      60.     Among the allegations in that lawsuit, Epsilon asserted that CHK failed

to follow the election processes in the JOAs at issue (which included the Baltzley

South and Baltzley North JOAs) in order to improperly thwart Epsilon’s efforts to

propose and drill new wells. Id. at ECF No. 1, at 13-14; Exhibit 7, at 72:8-22.

      61.     The dispute in the prior lawsuit involved new wells that Epsilon had

proposed. Id.

      62.     Epsilon had not proposed, and the dispute did not involve, work to be

performed on existing wells.        See generally, Epsilon Energy USA, Inc. v.

Chesapeake Appalachia, L.L.C., No. 3:18-cv-01852, at ECF No. 1.




                                         13
       Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 15 of 29




       63.    Epsilon sought declaratory and injunctive relief, among other demands

for relief, and filed a motion for preliminary injunction. Id.

       64.    Epsilon believed that for “all intents and purposes, [the previous

litigation was] exactly the same [dispute] as what we’re talking about [in this

litigation].” Exhibit 7, at 72:8-13

       65.    Before the Court conducted an injunction hearing, the parties settled the

dispute.     Settlement Agreement and Release entered on October 8, 2018

(“Settlement Agreement”), Exhibit 23.

       66.    In the Settlement Agreement, CHK explicitly agreed:

       (1)    “that Epsilon may propose wells under all of the JOAs between them,
              in accordance with the terms of the JOAs . . .”; and

       (2)    “If [CHK] does not consent to a proposal and will not act as the operator
              of that proposal, [CHK] will cooperate with the party designated, to the
              extent permitted under the JOA, as operator, and will not unreasonably
              withhold cooperation, including but not limited to, permitting and
              access to co-owned assets, such as water withdrawal points and
              impoundments.”

Id. at ¶¶ 8, 8(d).

       67.    Epsilon understood the language “designated to the extent permitted

under the JOA,” in the Settlement Agreement to mean that the “party designated as

operator had to be one of the consenting parties to the JOAs” because the JOAs

required that the designated operator (where CHK does not consent) have an interest

in the new well. Exhibit 7, at 82:20-83:23.


                                          14
         Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 16 of 29




         68.   CHK further agreed that, if CHK elects not to participate in a new well

that Epsilon has proposed and declines to serve as the operator, CHK will

nevertheless cooperate with the party designated as operator of that well. In

particular, CHK will assist with permitting and provide access to co-owned assets.

Id.; Exhibit 7, at 83:24-85:23.

         69.   Epsilon included a reference to cooperation to co-owned water

withdrawal points “[b]ecause Chesapeake operates water surfaces, impoundment

ponds, access roads, pad, all of the things that are required to be constructed to

actually drill[ ] a well.” Exhibit 7, at 83:24-84:3.

         70.   At the time the parties entered the Settlement Agreement, the only co-

owned water withdrawal point at issue was Wyalusing Creek. Id. at 84:10-85:5.

         71.   At the time the parties entered the Settlement Agreement, the parties

co-owned the Marbaker and Lewis Impoundments. Id. at 85:20-23.

         72.   Epsilon further understood that the Settlement Agreement was referring

to the drilling of new wells, not work to be completed on existing wells. Id. at 81:3-

82:11.

         73.   Epsilon also agreed under the Settlement Agreement to not propose the

drilling of new wells until 2020. Exhibit 12, at ¶¶ 8(d), 8(e); Exhibit 7, at 81:15-

82:11.




                                          15
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 17 of 29




      74.     Epsilon did not propose the drilling of new wells until 2020. Exhibit 7,

at 81:15-82:11.

   IV.      Epsilon’s December 2020 Well Proposals

      75.     In May 2020, Epsilon began discussions with CHK regarding new well

proposals in the Auburn Development. See E-Mail exchange attached hereto as

Exhibit 24, May 12, 2020, H. Clanton to J. Woodard.

      76.     In conjunction with these discussions, Epsilon shared its ideas for

proposed wells at the Craige Well Pad, located in Rush Township, Susquehanna

County, Pennsylvania. Id. at May 26, 2020, H. Clanton to J. Woodard.

      77.     Throughout June 2020, the parties continued to discuss the design and

spacing of the wells that Epsilon desired to drill. Id. at May–June 2020 E-mail

Discussions, H. Clanton and J. Woodard.

      78.     After an exchange between the parties regarding permitting, CHK

requested further information on how Epsilon proposed to operate the wells. Id. at

September 28, 2020, J. Woodard to H. Clanton.

      79.     Epsilon responded that it was “less interested in who operates the

proposed program as long as we believe quality, safety and costs are controlled. We

are prioritized on developing the Marcellus reserves in Auburn and the larger

resource for the benefit of our shareholders.” Id. at September 28, 2020, H. Clanton

to J. Woodard.

                                          16
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 18 of 29




      80.   Epsilon continued:

      As we understand the JOA, CHK has the following options when well
      proposals are made by others. CHK can; consent and operate, non-
      consent but operate at the consenting parties request, or decline to
      operate. In a scenario where CHK elects not to participate and declines
      to operate, the consenting party or parties have the right to operate. We
      need to understand how CHK would transfer operatorship and
      cooperate with the designated operator, no matter whom.

      An alternative approach could be to have one of the consenting parties
      serve as contract operator (drill/complete/flowback/turn-over to CHK
      @ TIL) with CHK remaining the operator of record.

      Again, thank you for your attention to the resolution of this matter. We
      understand development in Auburn may not be a priority to CHK both
      from a manpower resources and commercial perspective, however it is
      obviously important to EPSN.

Id. at September 28, 2020, H. Clanton to J. Woodard.

      81.   After this exchange, the parties discussed various options for how to

move forward with Epsilon’s suggested wells. Id. at September 29, 2020–October

14, 2020, H. Clanton to J. Woodard.

      82.   On October 14, 2020, Epsilon advised CHK that Epsilon intended to

move forward with the wells that Epsilon had suggested to ensure it could meet

permitting timelines for those wells. Id. at October 14, 2020, H. Clanton to J.

Woodard.

      83.   The next day, Epsilon reminded CHK that Article VI.2 of the JOAs

enabled Epsilon to proceed with the wells even if CHK elected not to participate and



                                         17
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 19 of 29




declined to serve as the operator of those wells. Id. at October 15, 2020, H. Clanton

to J. Woodard.

      84.    In a separate communication, Epsilon provided CHK with further

reason to move forward with Epsilon’s suggested wells, noting that CHK would

benefit from a 10% discount on the gathering rate. See Exhibit 25, October 16, 2020,

M. Raleigh to J. Taylor.

      85.    Two months later, on December 16, 2020, Epsilon reiterated its plan to

drill new wells on the Craige Pad. Id. at Dec. 16, 2020, M. Raleigh to J. Taylor.

      86.    CHK responded that there was “not much incentive to CHK to work a

deal here” and indicated that CHK wanted to come up with a scenario where

“Epsilon agrees not to propose” any additional wells. Id. at December 16, 2020 J.

Taylor to M. Raleigh.

      87.    Epsilon responded that it would be willing to consider other options but

that it intended to continue pursuing its opportunities as allowed under the JOAs. Id.

at December 17, 2020 M. Raleigh to J. Taylor.

      88.    In response, CHK asserted that “CHK [was] not trying to prevent

Epsilon from any rights that it may have under the JOA. We simply feel that there

is no obligation on the part of CHK to drill these wells.” Id. at December 18, 2020,

J. Taylor to M. Raleigh.




                                         18
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 20 of 29




      89.    On December 22, 2020, Epsilon formally proposed four wells in

accordance with the procedure set forth in the JOAs: Craige N 1LH, Craige N

1UHC, Craige N 4UHC (“Craige North Wells”) and Craige S 3LHC (“Craige South

Well”) to be located in Rush Township, Susquehanna County, Pennsylvania (the

“Proposed Wells”). See Exhibit 26, an exemplar well proposal, Baltzley South Unit.

      90.    In conjunction with the Proposed Wells, CHK could elect between three

options: (1) elect to participate in the drilling and completion of the Proposed Wells

and to serve as the operator; (2) elect not to participate in the Proposed Wells but to

serve as the operator; or (3) elect not to participate in the Proposed Wells and decline

to serve as the operator. Id.

      91.    On January 19, 2021, CHK advised that it would not participate in the

drilling of the Proposed Wells and would not serve as the operator. CHK also

asserted that Epsilon is not permitted to serve as the operator, and on that basis,

refused to grant Epsilon access to the Craige Well Pad to drill the Proposed Wells.

See Exhibit 27, January 19, 2021 Non-Consent Letters, C. Moad to R. Collins.

      92.    In a letter dated that same day (although it was not delivered to Epsilon

until January 21, 2021), CHK purported to propose a new well known as the

Koromlan 107HC (“Koromlan Well”) that would be located in Rush Township,

Susquehanna County, Pennsylvania. See Exhibit 28, January 19, 2021 Koromlan

Well Letter, C. Moad to R. Collins.


                                          19
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 21 of 29




      93.    CHK suggested that the Proposed Wells were in conflict “with the

planned drilling of Chesapeake’s Koromlan 107HC.” Id. at January 19, 2021

Koromlan Well Letter, C. Moad to R. Collins.

      94.    On January 20, 2021, CHK further stated: “Chesapeake maintains the

right to Operate the Craige pad site and associated wells, and hereby does not grant

approval or authority to Epsilon, or anyone else, to Operate from referenced pad. . .

. Subsequently, Chesapeake has plans to drill the Koromlan 107HC in early

2022, which is in conflict with Epsilon’s proposed Craige S 3LHC. As such,

Chesapeake’s well proposal will be forthcoming along with all elections for

Epsilon’s proposed wells.” See id. at January 20, 2021, Scott Glenn to Mike Raleigh.

      95.    On February 9, 2021, Epsilon provided CHK with the required notice

that it had received 100% Subscription to proceed with the Proposed Wells. See

Exhibit 29, February 9, 2021 Epsilon’s Notice of 100% Subscription.

      96.    On February 11, 2021, Epsilon requested an update on the status of the

letter that Epsilon needed CHK to sign so that Epsilon could obtain the water permit

that it needed to drill the Proposed Wells (as discussed in Section V). See Exhibit

30, February 11, 2021, R. Collins to C. Moad.

      97.    Ten minutes later, CHK responded by (1) asserting that the JOAs do

not allow Epsilon to drill a new well if CHK elects not to participate in that well and




                                          20
        Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 22 of 29




(2) stating that CHK would not sign the letter that Epsilon needed to obtain a water

permit for the Proposed Wells. Id. at February 11, 2021, J. Woodard to R. Collins.

        98.     Epsilon responded:

        It is hard for Epsilon to understand why Chesapeake takes the position
        of stopping production by claiming a super veto power that is counter
        to the JOAs or our prior Settlement Agreement. It is not in good faith
        and in fact it is deemed to be in bad faith. Of course, Article VI2 allows
        for another Operator when the designated Operator will not agree to
        operate. Again, your interpretation is not in good faith.
        Epsilon is interested in promoting the production of the joined
        resources, which is one of the base reasons for entering a JOA. Epsilon
        is furthering this interest by proposing wells that will be beneficial for
        the parties and has also been clear that it is willing to work with
        Chesapeake to ensure that Chesapeake can also proceed with its
        proposed well. Epsilon has continued to act in good faith and seeks
        only to have Chesapeake recognize its rights under the JOA and the
        Settlement Agreement and stop Chesapeake’s obstruction of
        developing the resources. The first step in doing so is signing the
        SRBC letter, which Chesapeake has done in the past for other
        parties. The next step is confirming that Chesapeake will provide
        Epsilon with access to the properties, and otherwise cooperate with
        Epsilon, so that Epsilon can fulfill its responsibilities with respect to the
        four currently-proposed wells for which it has been designated as the
        operator.

Id. at February 11, 2021, R. Collins to J. Woodard and C. Moad.

        99.     Two minutes later, CHK responded: “Respectfully, this is not a good

faith/bad faith discussion. The plain language of the JOA does not allow for Epsilon

to assume operatorship.” Id. at February 11, 2021, J. Tarantelli to R. Collins.

   V.         The SRBC Commitment Letter



                                             21
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 23 of 29




      100. Previously, on July 1, 2020 — when Epsilon shared its development

plans with CHK — Epsilon sought CHK’s assistance in obtaining the requisite

approval from the Pennsylvania Department of Environmental Protection

(“PaDEP”) and the SRBC for a water management plan. Exhibit 24, July 1, 2020,

H. Clanton to J. Woodard (noting that “Operators are required to submit a Water

Management Plan for approval.”).

      101. In accordance with its rights under the JOAs, Epsilon intends to use the

jointly-owned Marbaker Impoundment and jointly-owned Craige Well Pad to drill

the Proposed Wells. Exhibit 1, at 166:5-167:12; 195:3-197:19; 200:13-23.

      102. On September 18, 2020, Epsilon sent CHK a draft SRBC commitment

letter, which CHK was required to execute in order for Epsilon to be able to use

Wyalusing Creek (as the SRBC permit is issued in CHK’s name) and the Marbaker

Impoundment. Exhibit 24, at September 18, 2020, H. Clanton to J. Woodard.

      103. On September 25, 2020, Epsilon reiterated that it needed CHK to sign

the SRBC commitment letter in order for Epsilon “to move forward with [Epsilon’s]

well permitting. It’s a simple one page, self-explanatory form.” Exhibit 24, at

September 25, 2020, H. Clanton to J. Woodard.

      104. On September 28, 2020, Epsilon contacted CHK once again about the

SRBC commitment letter, and this time referenced the parties’ obligations under the

Settlement Agreement (which expressly required CHK to provide access to jointly-


                                        22
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 24 of 29




owned assets and water sources). Exhibit 24, at September 28, 2020, H. Clanton to

J. Woodard.

      105. On September 29, 2020, CHK stated that, until Epsilon was named as

the operator of any formally-proposed wells, CHK would not sign the SRBC

commitment letter. Exhibit 24, at September 29, 2020, J. Woodard to H. Clanton.

      106. After making its formal proposal in December 2020, Epsilon renewed

its efforts to obtain the water permit necessary to drill the Proposed Wells. See E-

mail exchange attached hereto as Exhibit 31, January 29, 2021, G. Miller to W.

Jenko.

      107. Epsilon sought assistance from the SRBC regarding its Well Proposals.

Exhibit 1, at 194:1-11; Exhibit 31, E-mail with Glenda Miller.

      108. The SRBC informed Epsilon that it was required to obtain a SRBC

Commitment Letter from CHK for use of Wyalusing Creek , which feeds into the

Marbaker impoundment that is needed to drill the new wells. Exhibit 1, at 194:12-

21, 196:25-197:17; Exhibit 31, E-mail with Glenda Miller.

      109. On January 29, 2021, the SRBC provided Epsilon with a commitment

letter that CHK had recently used to obtain a similar approval. See Exhibit 31,

January 29, 2021, G. Miller to W. Jenko.

      110. Using the commitment letter that CHK had recently used, Epsilon

prepared a draft commitment letter (to be signed by CHK) that would enable Epsilon


                                        23
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 25 of 29




to utilize the right to withdraw water from Wyalusing Creek — an asset that Epsilon

co-owns with CHK — to drill the Proposed Wells.

      111. The language provided by the SRBC formed the basis of the SRBC

Commitment Letter that Epsilon requested CHK sign. Exhibit 1, at 193:8-197:19;

Exhibit 8, SRBC Commitment Letter.

      112. After reviewing the draft letter, the SRBC confirmed that it was

acceptable and would enable Epsilon to obtain the water permit that it required for

the Proposed Wells. See Exhibit 31, January 29, 2021, G. Miller to W. Jenko.

      113. On February 9, 2021, Epsilon sent the proposed letter to CHK for

execution so that Epsilon could finalize the permitting for its Proposed Wells.

Exhibit 30, February 9, 2021, R. Collins to J. Woodard.

      114. On February 11, 2021, CHK advised that it would not sign the SRBC

commitment letter. CHK reiterated its position that, because CHK had not elected

to participate, Epsilon could not proceed with its Proposed Wells. Exhibit 30,

February 11, 2021, J. Woodard to R. Collins.

      115. Furthermore, CHK made clear in its communications with Epsilon that

it would not grant Epsilon access to the Craige Well Pad in order to drill the Proposed

Wells. Exhibit 27, January 19, 2021 Non-Consent Letter, C. Moad to R. Collins.




                                          24
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 26 of 29




      116. The PaDEP is requiring Epsilon to have the SRBC Commitment Letter

signed by CHK in order to obtain approval for the consumptive use of water on the

Craige well pad. Exhibit 1, at 195:12-17.

      117. Epsilon also requested that CHK enter a water sharing agreement

because Epsilon understood that the SRBC prefers to have a defined agreement

between the parties regarding water usage and Epsilon wanted to ensure it had

defined parameters for usage for both parties. Exhibit 1, at 195:18-196:6.

      118. Without SRBC’s approval, Epsilon cannot move forward with drilling

the wells proposed in the Wells Proposals. Id. at 197:15-19.

   VI.   Epsilon’s May 2021 Well Proposals

      119. On May 14, 2021, this Court issued an opinion and order in which it

concluded that the proposals Epsilon submitted on December 23, 2020 to drill the

Proposed Wells had expired.

      120. On May 26, 2021, Epsilon formally re-proposed the drilling of the

Proposed Wells. See Four Well Proposals collectively attached hereto as Exhibit 32.

   VII. Wells CHK Proposed and Drilled Under the JOAs

      121. CHK has drilled at least four wells for which it did not have 100%

participation of the JOA parties. Exhibit 7, at 48:4-50:10.




                                         25
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 27 of 29




      122. For example, CHK submitted a proposal on or about May 27, 2020 to

drill the Maris 22HC well. Exhibit 7, at 66:13-71:7; Exhibit 33, Maris 22HC Well

Proposal.

      123. The language provided for in CHK’s Maris 22HC Well Proposal

mirrored the language in Article VI.2 of the JOAs. Exhibit 7, at 66:13-71:7.

      124. One or more of the JOA Parties did not consent to participate in the

Maris 22HC well. Exhibit 7, at 66:13-71:7.

      125. CHK drilled the Maris 22HC well even though not all of the JOA

Parties had consented to participate in that well. Id.

      126. The same is true for three other wells, one of which Epsilon itself was

unable to participate. Exhibit 7, at 48:4-50:10; Exhibits 34-36 (well proposals and

responses for the Cook N SUS 2H well, the Maris 123HC well, and the Przbyszewski

1HC well).




                                          26
     Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 28 of 29




Dated: September 10, 2021               Respectfully submitted,

                                        /s/    Gregory J. Krock
                                        Gregory J. Krock
                                        Pa. I.D. No. 78308
                                        Elizabeth M. Thomas
                                        Pa. I.D. No. 322002

                                        MCGUIREWOODS LLP
                                        Tower Two-Sixty
                                        260 Forbes Avenue, Suite 1800
                                        Pittsburgh, PA 15222-3142
                                        (412) 667-6000 (Telephone)
                                        (412) 667-6050 (Facsimile)
                                        gkrock@mcguirewoods.com
                                        ethomas@mcguirewoods.com

                                        Jonathan T. Blank
                                        Admitted Pro Hac Vice
                                        MCGUIREWOODS LLP
                                        323 Second Street SE
                                        Suite 700
                                        Charlottesville, VA 22902
                                        (434) 977-2500 (Telephone)
                                        (434) 980-2222 (Facsimile)
                                        jblank@mcguirewoods.com


                                        Counsel for Plaintiff
                                        Epsilon Energy USA, Inc.




                                   27
      Case 1:21-cv-00658-JPW Document 118 Filed 09/10/21 Page 29 of 29




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

Statement of Undisputed Material Facts in Support of Plaintiff’s Motion for

Summary Judgment has been electronically served on the parties via the CM/ECF

filing system.



                                             /s/ Gregory J. Krock
                                             Gregory J. Krock




                                        28
